DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 06/23/2020. Claims 1-20 are pending in the Application with independent Claims 1, 10  and 19 .  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020, 08/18/2020, 09/15/2021, 12/21/2021, 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-16, 19 and 20 are rejected under 35 U.S.C. 102 as being anticipated by  Chaplin et al. (Pub. No. US 20200272926) Pub. Date: 2020-08-27. 
Regarding independent Claims 1, 10, Chaplin discloses  method and apparatus for optimizing quantum circuits built by classical processes, comprising:
a quantum computing device comprising: a memory; and at least one processor device coupled to the memory,  [0055] FIG. 3 shows a block diagram representing an example classical computing system 300 by which a quantum circuit may be optimized. As depicted, configuration 300 includes at least a program source 305, program(s) 307, and digital processor 310. Digital processor 310 may include, at least, pre-processor 315, compiler 320 including quantum circuit optimizer 325, and operating system 330.  
receiving, from a requestor, a search request comprising a search pattern; 
FIG. 4 [0068] Receiver 405 may be designed, configured, or otherwise programmed to receive program 107, which includes one or more quantum circuits written or programmed in a classical environment intended for execution in a quantum computing environment. [0079] At block 505B (Receive Program), receiver 405 may receive program 307 from source 305.  
accessing a quantum file registry record of a quantum file comprising a plurality of qubits; identifying the plurality of qubits and a location of each qubit of the plurality of qubits; and access a plurality of data values stored by the plurality of qubits;  [0081] At block 510 (Identify Candidate Gates for Template-Pattern Matching), function arbiter 420 may perform a pattern search within received program 307. [0082] At block 515 (Search Template Library), function arbiter 420 may perform a trial mapping of one or more templates stored in template library 410A into program 307. The pattern identification may be performed for one template at a time or for multiple templates in parallel. In accordance with at least some example implementations, the search may be implemented as a DAG search that builds candidate mapping from template qubits into circuit qubits.  
comparing the plurality of data values with the search pattern; 
[0083] At block 520 (Compare Quantum Costs), cost arbiter 415 may utilize an algorithm to determine the quantum cost of one or more templates stored in library 410A, if the corresponding quantum cost has not yet been determined; and cost arbiter 415 may utilize the same algorithm to determine the quantum costs for the patterns identified in program 307. That is, for each implementation, a common algorithm may be utilized to determine the quantum cost for a template as well as for the pattern that the template replaces. Processing may proceed to decision block 525.
determine that one or more data values correspond to the search pattern; and send a search response to the requestor indicating that the   data values correspond to the search pattern. 
[0084] At decision block 525 (Savings?), cost arbiter 415 may determine that a quantum cost of the replacement pattern of quantum gates is lower than a quantum cost of the identified pattern of quantum gates. Upon a negative determination, processing may return to block 510; upon positive determination, processing may proceed to block 530. [0085] At block 530 (Replace), replacement manager 430 may modify the topology of program 107 by replacing the identified pattern of quantum gates with the replacement pattern of quantum gates. 

Regarding Claims 2, 3,  11, 12, 20, Chaplin discloses  identification of the quantum file to be searched; [0074] According to at least one implementation, library manager 425 may search library 410A for a template so that an identified pattern within program 307 may be replaced by a lower-cost sequence. The pattern may be identifiable only if certain gate commutators are applied, using an efficient implementation for storing, reading, and evaluating gate commutation relations, as described herein. [0082] The pattern identification may be performed for one template at a time or for multiple templates in parallel. In accordance with at least some example implementations, the search may be implemented as a DAG search that builds candidate mapping from template qubits into circuit qubits.  

Regarding Claims 4, 5, 6, 13, 14, 15, Chaplin discloses search pattern [0037] to efficiently identify known patterns, a directed acyclic graph (DAG) representation of the quantum circuit may be produced to expose gate connectivity patterns along a chosen qubit line. [0041] The matching may be implemented as a DAG search that builds candidate mapping from template qubits into circuit qubits. To pattern match the template on to gates of the input circuit, a non-deterministic finite automaton, i.e., NFA, may evaluate gate mappings prior to replacement. An NFA based on regular expression matching may be used to compute gate mapping.

Regarding Claim 7, 16, Chaplin discloses qubits is in an entanglement state FIG. 2B [0047]   An entangling gate may induce qubit connectivity between each respective pair of entangled qubits, i.e., vertical lines between qubits in a circuit diagram; but with a fully-connected topology available, certain qubits may be entangled in parallel rather than the sequential entanglement customary in current quantum algorithm design.

Regarding Claims 8, 9, 17, 18, Chaplin discloses [0072] Function arbiter 420 may be designed, configured, or otherwise programmed to perform a pattern search within received program 307, and perform a trial mapping of one or more templates into program 307, i.e., one or more target circuits. The search, or mapping, may be performed for one function at a time or for multiple functions in parallel. Further, the search, or mapping may depend in part on a search over a directed acyclic graph, i.e., DAG, representation of a quantum circuit, building candidate mappings from template qubits into circuit qubits.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. (Pub. No. US 20200272926) Pub. Date: 2020-08-27 in view of Wang (Pub. No. US 20200133947) Pub. Date: 2020-04-30. 
Regarding Claims 8, 9, 17, 18,  Chaplin does not explicitly disclose “determining that any qubit of the plurality of qubits is in a state of superposition, wherein determining that the number of the plurality of comparisons exceeds a comparison threshold”. 
However, in analogous art, Wang (Pub. No. US 20200133947) Pub. Date: 2020-04-30 discloses in Par. [0044] In particular, FIG. 9 compares the efficiencies of the BBW and BBW-QW algorithms for the Ackley function. Similar to the Rastrigin function, R.sub.0=2 may provide an improvement for the Schwefel function and the Ackley function. It should be noted that the rotational threshold R.sub.0 may play a key role of efficiency for the BBW-QW algorithm compared to the BBW algorithm. 
For example, if R.sub.0 is too large, more quantum walks (with additional functional evaluations) are applied during the search, which may decrease the efficiency of the search algorithm.     
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the comparison function as taught by Wang in the quantum circuit of Chaplin for using Grover's Search algorithm for unsorted database research, which can improve the computational efficiency by optimizing the number of Grover rotations.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 26, 2022
Non-Final Rejection 20220919
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov